Citation Nr: 0118740	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-20 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or on being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1949.

The instant appeal arose from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New Orleans, Louisiana, which denied a claim for 
entitlement to special monthly pension based upon the need 
for regular aid and attendance or on the basis of being 
housebound.


FINDINGS OF FACT

1.  The veteran was assigned a permanent and total disability 
evaluation for pension purposes, effective August 8, 1988.

2.  The veteran's current disabilities are herniated disc 
disease with left leg radiculopathy, rated 40 percent 
disabling; hypertension, rated 10 percent disabling; post 
concussion syndrome, psychophysiologically nervous system 
reaction, organic brain syndrome, rated 10 percent disabling; 
degenerative joint disease, rated 10 percent disabling; 
gastroesophageal reflux disease, diverticulosis, rated 10 
percent disabling; and myofibrositis of the right rhomboid 
muscles; retinitis, error refraction; fracture of the left 
clavicle; fracture of the mandible; conjunctivitis 
hemorrhage; nocturnal enuresis; duodenal ulcer, 
gastroenteritis, hookworm infection; and status post 
transurethral resection of the prostate, benign prostatic 
hypertrophy, all rated as noncompensably disabling.  The 
combined total rating is 60 percent.

3.  The veteran is not totally blind or near totally blind.

4.  The veteran is not a patient in a nursing home.

5.  The veteran is not bedridden nor housebound.

6.  The veteran's disabilities prevent him from fastening 
clothing and bathing himself; however, he is able to do most 
things.  He can walk and can protect himself from the hazards 
or dangers incident to his daily environment.

7.  The veteran is not shown to be substantially confined to 
his dwelling or immediate premises as a result of his 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based on the 
need for regular aid and attendance of another person are not 
met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. §§ 3.351, 3.352 (2000).

2.  The criteria for entitlement to special monthly pension 
on account of being housebound have not been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000);  38 U.S.C.A. §§ 1502, 1521 (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  It also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims, as here, 
filed before the date of enactment of the VCAA and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, the VA's 
duties have been fulfilled.

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102 and 5103).  The veteran was notified in 
the August 2000 rating decision that there was no evidence 
showing that the requirements for special monthly pension 
benefits based upon the need for regular aid and attendance 
or on being housebound had been met.  Those are the key 
issues in this case, and the rating decision, as well as the 
August 2000 statement of the case (SOC) and the October 2000 
supplemental statement of the case (SSOC), informed the 
veteran that such evidence was needed to substantiate his 
claims.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
rating decision, SOC, and SSOC sent to the veteran informed 
him of the information and evidence needed to substantiate 
his claims and complied with the VA's notification 
requirements.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A).  The veteran has not referenced any 
unobtained evidence that might aid his claims or that might 
be pertinent to the bases of the denial of these claims.  The 
RO requested and received all relevant treatment records 
identified by him.  In this case, the Board finds that the VA 
has done everything reasonably possible to assist him.

In connection with these claims, the RO developed VA 
treatment records referred to by the veteran, and he 
underwent a series of VA examinations, including a VA aid and 
attendance examination.  The Board is aware that the veteran 
has requested that he be examined again by a different VA 
physician because the physician who evaluated him for his 
June 2000 aid and attendance and general medical examinations 
was in a "bad mood."  However, the Board does not find that 
further examinations are necessary as a review of the 
examination reports reveals that the June 2000 physician 
adequately addressed the medical requirements for regular aid 
and attendance and for housebound status.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its duties 
to inform and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2000).

The appellant contends, in substance, that he is entitled to 
special monthly pension benefits based upon the need for 
regular aid and attendance or on being housebound because he 
can no longer care for himself satisfactorily.  In a written 
statement dated in December 2000, the veteran's 
representative asserted that regular aid and attendance 
benefits were necessary because he has memory problems and 
the assistance of another person is needed to ensure that he 
takes the proper medication at the correct times.  In 
addition, his representative reported that the assistance of 
another person is needed because the veteran has balance 
problems.  

Under the laws administered by the VA, increased pension is 
payable to eligible veterans by reason of their need for aid 
and attendance.  38 U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. 
§ 3.351(a)(1) (2000).  "Need for aid and attendance" is 
defined as helplessness or being so nearly helpless so as to 
require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(b) 
(2000).  A veteran is deemed to be in need of regular aid and 
attendance if he:

(1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to five 
degrees or less; or

(2) is a patient in a nursing home 
because of mental or physical incapacity; 
or

(3) establishes a factual need for aid 
and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).

See 38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(c) 
(2000).

The following criteria are considered in determining whether 
a factual need for aid and attendance has been established:

(1) the inability of the veteran to dress 
or undress himself, or to keep himself 
ordinarily clean and presentable;

(2) the frequent need of adjustment of 
any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid;

(3) the inability of the veteran to feed 
himself through loss of coordination of 
his upper extremities or through extreme 
weakness;

(4) the inability of the veteran to 
attend to the wants of nature; and

(5) the presence of incapacity, either 
physical or mental, which requires care 
or assistance on a regular basis to 
protect the veteran from hazards or 
dangers incident to his daily 
environment.

See 38 C.F.R. § 3.352(a) (2000).  Under applicable 
regulations, "bedridden" will be a proper basis for the 
determination, and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable ruling may be made.  Rather, the 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  Id.

A veteran may also be entitled to increased pension by reason 
of being housebound.  38 U.S.C.A. § 1521(e) (West 1991); 
38 C.F.R. § 3.351(a)(1) (2000).  If a veteran is not in need 
of regular aid and attendance, but has a single permanent 
disability rated 100 percent disabling under the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (not 
including ratings based upon unemployability under 38 C.F.R. 
§ 4.17), he is entitled to pension benefits at the housebound 
rate if he: (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems; or (2) is "permanently housebound" by 
reason of disability or disabilities.  See 38 U.S.C.A. 
§ 1521(e) (West 1991); 38 C.F.R. § 3.351(d) (2000).  The 
"permanently housebound" requirement is met when the 
veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1502(c) 
(West 1991); 38 C.F.R. § 3.351(d) (2000).

The Board has reviewed all the evidence of record.  VA 
treatment records from 1998 to May 2000 revealed complaints 
of occasional chest pain and heartburn.  In June 1999 he was 
referred for a cane due to left hip arthritis.  He had right 
hip replacement surgery in December 1999.

In June 2000, the veteran underwent a VA aid and attendance 
examination.  The examiner noted that the veteran could walk, 
could see well, and was not in bed all the time.  He reported 
for his VA examination unaccompanied.  The examiner also 
determined that although the veteran had some poor balance, 
he was able to protect himself from ordinary dangers.  
Physical examination revealed a man who was alert and active 
and in no distress.  Hi posture and nutrition was normal, and 
his gait was abnormal secondary to his right hip disorder.  
As regards his upper extremities, the examiner noted that the 
veteran was able to do most things but that he was unable to 
fasten clothing or bathe by himself.  As regards the lower 
extremities, the examiner noted a loss of balance, but 
reported that the veteran could walk for about 20 feet 
without assistance.  It was noted that he used a cane to walk 
and that he was unable to leave the house whenever he wanted.  
The diagnoses included chronic obstructive pulmonary disease, 
hypertension, gastroesophageal reflux disease, glaucoma, and 
degenerative joint disease of the lumbar spine.

A June 2000 VA ophthalmology examination revealed complaints 
of decreased vision and irritation in the eyes.  Laser 
treatment had been performed on both eyes for narrow anterior 
chamber.  Visual acuity was 20/50 in the right eye which 
improved to 20/40 J3 with glasses.  Visual acuity was 20/30, 
-2, in the left eye which improved to 20/30 J2 with glasses.  
There was no diplopia, and field of vision was normal except 
for generalized peripheral constriction.  The diagnoses were 
cataracts in both eyes, chronic blepharitis of both eyes, and 
pterygium of the left eye.

A June 2000 general medical examination noted that the 
veteran was disabled and that his medications included 
Diltiazem, Isosorbide, Prevacid, Albuterol inhaler, 
Terazosin, and Finasteride.  His posture and gait were 
considered normal secondary to right hip surgery.  He 
reportedly could walk about 10 feet but could not climb 
stairs.  He was tender in both hips and it was noted that he 
used both a cane and a wheelchair.  A review of systems was 
normal in many areas, but neurological assessment revealed 
loss of balance and loss of memory.  Diagnoses included 
degenerative joint disease of the lumbar spine, benign 
prostatic hypertrophy, glaucoma, hypertension, coronary 
artery disease, and bilateral hip degenerative joint disease 
with right hip total hip replacement.

In a September 2000 VA treatment record, the veteran reported 
that he used a wheelchair, a walker, and a cane, and that he 
had frequent falls and occasional mild dizziness.  He was 
scheduled for left hip replacement surgery.

The evidence of record does not demonstrate, and the veteran 
has not contended, that he is a patient in a nursing home.  
He has not asserted, nor does the medical evidence, including 
the June 2000 VA eye examination, show that he is totally 
blind or near totally blind.  Likewise, the record contains 
no indication that the veteran wears any prosthetic or 
orthopedic appliances.

Further, the Board finds highly probative the findings of the 
June 2000 VA aid and attendance examination.  That report 
indicated that the veteran is not bedridden, unable to walk 
unassisted, unable to feed himself, or unable to attend to 
the wants of nature.  This examination report also concluded 
that he can protect himself from hazards or dangers incident 
to his daily environment.  The Board has considered that the 
evidence also shows that the veteran's ability to dress or 
undress himself and to keep himself ordinarily clean and 
presentable is hampered and that he has problems with balance 
and memory.  However, for the reasons herein discussed, in 
viewing his condition as a whole, the Board does not find 
that the evidence establishes that he is so helpless as to 
need regular aid and attendance of another person.  

Concerning the presence of physical or mental incapacity that 
requires care or assistance on a regular basis to protect the 
claimant from the hazards or dangers incident to his daily 
environment, the Board notes that the June 2000 aid and 
attendance report noted that the veteran was capable of 
managing his benefits.  The June 2000 examination reports 
contains no evidence of psychosis and no suicidal or 
homicidal ideation.  On the basis of the detailed information 
contained in the June 2000 examination reports, as well as 
review of the VA treatment records which revealed similar 
findings to the examinations, the Board finds that the 
veteran does not lack the capacity to protect himself in his 
environment.  Considering the entire record, the Board 
concludes that the preponderance of the evidence shows that 
the veteran does not need regular assistance to protect 
himself from daily hazards.

Therefore, the preponderance of the evidence is against the 
claim.  The veteran's disabilities are not sufficiently 
severe to provide a basis by which to grant special monthly 
pension benefits on account of needing the aid and attendance 
of another person.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 
1991); 38 C.F.R. §§ 3.351, 3.352(a) (2000).  The Board 
recognizes that the veteran's various ailments in combination 
are disabling.  Although he may, in the future, require 
regular aid and attendance because of advancing age or 
deterioration in his disabilities, the record as a whole does 
not show that he now meets the requirements for special 
monthly pension based on the need for aid and attendance.

The Board will now turn to the issue of whether the veteran's 
disabilities are of sufficient severity to render him 
housebound.  In the instant case, the veteran does not 
qualify for special monthly pension based on having one 
disability rated as 100 percent disabling and additional 
disabilities independently ratable as at least 60 percent 
disabling.  Currently, his disabilities are herniated disc 
disease with left leg radiculopathy, rated 40 percent 
disabling; hypertension, rated 10 percent disabling; post 
concussion syndrome, psychophysiologically nervous system 
reaction, organic brain syndrome, rated 10 percent disabling; 
degenerative joint disease, rated 10 percent disabling; 
gastroesophageal reflux disease, diverticulosis, rated 10 
percent disabling; and myofibrositis of the right rhomboid 
muscles; retinitis, error refraction; fracture of the left 
clavicle; fracture of the mandible; conjunctivitis 
hemorrhage; nocturnal enuresis; duodenal ulcer, 
gastroenteritis, hookworm infection; status post 
transurethral resection of the prostate, benign prostatic 
hypertrophy, all rated as noncompensably disabling.  His 
combined rating is 60 percent.

Additionally, the Board notes that the veteran does not have 
a physical disability which renders him substantially 
immobile.  The most recent medical evidence, including VA 
treatment records dated in 2000 and the June 2000 VA 
examination reports, found that the veteran had a slightly 
abnormal gait but walked with a cane.  He was not bedridden.  
Although he could not leave the house whenever he wanted, he 
was able to leave the house and, moreover, reported 
unescorted to his June 2000 VA examinations.  There were no 
other indications in the record that he is, in fact, 
housebound.  Therefore, the preponderance of the evidence is 
against the claim.  The veteran's disabilities are not 
sufficiently severe to provide a basis by which to grant 
special monthly pension benefits on account of being 
housebound.  38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 
38 C.F.R. § 3.351(d) (2000).


ORDER

Entitlement to special monthly pension on account of the need 
for the aid and attendance of another person or on the basis 
of being housebound is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

